     Case 8:19-cr-00061-JVS Document 178 Filed 06/07/20 Page 1 of 6 Page ID #:2831



 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       DEFENDANT’S SUPPLEMENTAL
                                                  STATUS REPORT
11                      v.
                                                  Hearing Date:      June 8, 2020
12   MICHAEL JOHN AVENATTI,                       Hearing Time:      9:00 a.m.
                                                  Location:          Telephonic - Courtroom
13               Defendant.                                          of the Hon. James V.
                                                                     Selna
14
15
16         In advance of the status conference set in this matter for June 8, 2020, defendant
17   MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his counsel of record,
18   H. Dean Steward, hereby files this Supplemental Status Report to the Status Report filed
19   by the defense on Friday (Docket No. 172).
20
21   Dated: June 7, 2020                      Respectfully submitted,
22
                                              /s/ H. Dean Steward
23
                                              H. DEAN STEWARD
24
                                             Attorney for Defendant
25                                           MICHAEL JOHN AVENATTI
26
27
28
Case 8:19-cr-00061-JVS Document 178 Filed 06/07/20 Page 2 of 6 Page ID #:2832




                                      TABLE OF CONTENTS

    I.      STATUS OF DISCOVERY ...................................................................... 1

            A. Computer Access .................................................................................. 1

            B. The IRS Terminal/Database ................................................................. 1

    II.     REQUEST TO SUBMIT ADDITIONAL BRIEFING .............................. 3

CERTIFICATE OF SERVICE.................................................................................. 4
     Case 8:19-cr-00061-JVS Document 178 Filed 06/07/20 Page 3 of 6 Page ID #:2833



 1   I.    STATUS OF DISCOVERY
 2         A.     Computer Access
 3         Mr. Avenatti was provided a computer by counsel on Friday and has spent the
 4
     weekend reviewing documents first produced by the government in March (while he was
 5
 6   in custody at MCC). By the status conference on Monday morning, it is expected that he

 7   will have completed his review of approximately 450 of those documents, totaling in
 8
     excess of 2,000 pages.
 9
10         B.     The IRS Terminal/Database

11         The Court correctly ruled at the last Status Conference on June 1 that the defense

12   would be afforded reasonable access to the IRS database, which includes some of the
13
     most critical documents for the defense, including (a) emails between Mr. Avenatti and
14
15   the alleged victim clients; (b) emails between and among Mr. Avenatti and others
16   lawyers/staff at his law firm regarding the matters on which they worked for the alleged
17
     victim clients; (c) emails between and among Mr. Avenatti and opposing counsel
18

19   regarding the matters identified in the indictment, including emails relating to the timing
20   and payment of settlement proceeds; (d) cost and fee information and documentation for
21
     the cases handled for alleged victim clients; and (e) other documentation and
22
23   communications relating to the charges in the Indictment (i.e. emails relating to the bank
24   loans, tax filings, and prior bankruptcy case).
25
           Contrary to the government’s claims in its recent filings, the critical cost
26
27   documentation for each of the alleged victim clients (and other clients for that matter)
28
     was not generally kept by the firm and organized by client-matter in Quickbooks.
     Case 8:19-cr-00061-JVS Document 178 Filed 06/07/20 Page 4 of 6 Page ID #:2834



 1   Rather, Quickbooks was used as the firm’s high level accounting software suite (as a
 2
     basic check register for instance), with other systems used to track and organize client
 3
 4   costs and expenses and the time spent on individual client matters. Much of this crucial

 5   information is included on the EA servers and is part of the IRS database. This is a
 6
     central issue in the case and goes to the heart of the allegations against Mr. Avenatti.
 7
 8   Mr. Avenatti requires this information for his defense.

 9         As noted in the defense’s Status Report (Docket No. 172), the defense expects to
10
     utilize targeted searches with the Privilege Review Team to acquire what is needed for
11
12   trial and it is anticipated that these searches will be able to be significantly limited after
13   the defense first completes its review of the documents produced by the government in
14
     March. The government, however, now seeks to have the Court reverse its ruling of a
15
16   week ago and hold that the defense is not permitted to access the IRS database in its
17   preparation for trial, despite the fact that the defense has previously enjoyed a
18
     professional, cooperative relationship with the Privilege Review Team with no disputes.
19
20   Indeed, the defense on at least two occasions has been able to request and obtain certain
21   documents directly relating to many of the alleged victim clients identified in the
22
     indictment - these searches were not limited to Client 2 as claimed by the government
23
24   nor did they amount to a “fishing expedition.” And to be clear, seeing as there is a vast
25
     amount of legitimate discovery left to review, the defense has no interest in obtaining
26
     thousands of additional irrelevant documents to review before trial for no real reason.
27
28

                                                    2
     Case 8:19-cr-00061-JVS Document 178 Filed 06/07/20 Page 5 of 6 Page ID #:2835



 1   Before the COVID-19 pandemic, this process was relatively seamless. There is no
 2
     reason why the defense’s access should now be curtailed or otherwise restricted.
 3
 4   II.   REQUEST TO SUBMIT ADDITIONAL BRIEFING

 5         The parties submitted briefs on Friday relating to Mr. Avenatti’s asset allocation

 6   and its effect on trial preparation, the trial date and his rights (Docket Nos. 174 and 175).
 7
     In the government’s brief (Docket No. 175), the government made a number of claims
 8
 9   relating to the alleged history of Mr. Avenatti’s retention of counsel in this matter, his

10   retention of other counsel in other legal matters, and his receipt and expenditure of
11
     various monies post-indictment. The defense respectfully requests the opportunity to
12
13   submit a responsive brief on Thursday, June 11 of no more than six (6) pages (exclusive
14   of exhibits) to address these claims and bring to the Court’s attention a number of
15
     inaccuracies.
16
17
18   Dated: June 7, 2020                        Respectfully submitted,
19
20
                                                /s/ H. Dean Steward
                                                H. DEAN STEWARD
21
                                               Attorney for Defendant
22                                             MICHAEL JOHN AVENATTI
23
24
25
26
27
28

                                                   3
     Case 8:19-cr-00061-JVS Document 178 Filed 06/07/20 Page 6 of 6 Page ID #:2836



 1                                CERTIFICATE OF SERVICE
 2
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
 4   age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I

 5   am not a party to the above-entitled action. I have caused, on June 7, 2020, service of
 6
     the defendant’s:
 7
 8                           SUPPLEMENTAL STATUS REPORT

 9
10
     on the following party, using the Court’s ECF system:
11
12   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
13   I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on June 7, 2020
15
16                                           /s/ H. Dean Steward
17                                           H. Dean Steward
18

19
20
21
22
23
24
25
26
27
28

                                                   4
